DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the after final dated 2/18/2021. Claims 1-4 and 9-14 are currently pending. Claims 5-8 have been previously cancelled. Claims 1-4, 10-14 have been amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Wilford on 2/25/2021.
The application has been amended as follows:
Claim 1, lines 20-23, the limitation “the tightening counter roller being spaced from the tightening roller in the one end positions and the feed counter roller being spaced from the driven feed roller in the other end position” has been changed to --the tightening counter roller 
Claim 11, lines 23-26, the limitation “the tightening counter roller being spaced from the tightening roller in the one end positions and the feed counter roller being spaced from the driven feed roller in the other end position” has been changed to --the tightening counter roller being spaced from the tightening roller when the lever is in the one end position and the feed counter roller being spaced from the driven feed roller when the lever is in the other end position--; and
Claim 12, lines 20-23, the limitation “the tightening counter roller being spaced from the tightening roller in the one end positions and the feed counter roller being spaced from the driven feed roller in the other end position” has been changed to --the tightening counter roller being spaced from the tightening roller when the lever is in the one end position and the feed counter roller being spaced from the driven feed roller when the lever is in the other end position--.

Allowable Subject Matter
Claims 1-4 and 9-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/25/2021